By the Court.

Benning, J.
delivering the opinion.
The bill alleges, that it was agreed by and between James McLeroy and Eliza W. Gilden, in contemplation of intermarriage, that she should hold, the two negroes for the use of the children of the marriage; that Charles W. McLeroy was the only child of the marriage; and that, Jas. McLeroy, after the marriage and the birth of Charles W., always treated the two negroes as the property of Charles W.
Whatever'title to the negro in dispute, this gave to Charles W., may be as well asserted at law, on the trial of the claim, as it can be, in equity. This is plain.
There is no need, then, for the bill, and, therefore, no equity in the bill.
I remark, however, that whether the agreement gave any title to the negro to Charles W. or not, depends, I. suppose, upon whether the agreement was in loriting or not; or, if it whs not in writing, upon whether it was executed, carried out, or not, by the father, James McLeroy, in his lifetime. Whether his conduct in respect to the negroes, amounted to an execution, a carrying out, of the agreement, is another question.
Judgment affirmed.